Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 1 of 24 PagelD# 638

Dear Honorable Judge T.S. Ellis Ul, Date: 25" June-2019

iam TSANG Chiu fat Francis, 63 years old, and a Hong Kong citizen. | was an employee
of Christies Hong Kong (HK) Limited since 1981 and in charge ofthe Art Transports Department,
Asia. I retired from the job after working for 32 odd years.

I came to know Jerry Lee in April-2016 when he joined the Company and took up the
office of Security Director, Asia. When I first met him, | could observe that he was a strong and a
very disciplined man, once introduced, he gave me the impression that he is very approachable
and a polite individual.

In view of the job requirement, my team very often needed the support from the Security
team to provide advice to safeguard the high value Westem and Chinese antique art works about
the method of transportation, storage, setup, display and dismantle. The entire process needed
tremendous expertise and advice on safety measures. Jerry, being the head of the team and a quick-
witted leader, could design and tailor make an ail-round security plan which I considered was an
excellence plan in turns of safety measurement and value for money. I still remembered all the
security plan needed to be approved by the Insurance Department and without exception, Jerry’s
plan or proposal on each occasion had never been rejected.

In addition to work on daily basis, I also have contacted with Jerry outside of work, such
as lunch or dinner. I knew that he is a nonsmoker, does not drink nor gambling. I knew that he was
the bread-winner for his family. Very often after working, he would go home to prepare dinner for
his family. Likewise, he likes to do fitness in the Club house in his residence building.

In a nutshell, Jerry is a straightforward and responsible man that I have no hesitation to
work with him in the future. 1 sincerely hope that he can return to society and reunite with his wife
and two daughters as soon as possible.

[ am willing to offer whatever assistance to Jerry and his familv. if needed.

Your Fane 4
feo,

TSANG Chiu-
Case 1:18-cr-00089-TSE Document 185-2 Fied-4+4/1+8/19 Page 2 of 24 PagelD# 639

Dear Honorable Judge T.S. Ellis Il, Date: 5 July-2019

lam LAU Wai yip, Lavery, a citizen of Hong Kong. I am working for the Kering Asia
Pacific Ltd and holding the position of Senior Security and Crisis Manager, Kering Asia Pacific.

Kering Asia pacific Ltd and Christie’s Hong Kong Ltd are working partnership in Hong
Kong and Asia Pacific. ! first met Jerry when he joined Christie’s Hong Kong Ltd in April 2015.

| have had various occasions to meet Jerry and found him to be an approachable and
knowledgeable person. A talkative man who tiked to share his working experience with others
especially his leadership style in leading his team. In particular he liked to share the way how to
handle the irrational visitors including clients and how to absorb the problem, ease the tension on
the spot and most important not to further irritate the complaint. During those time on chatting, |
found that Jerry was a responsible and impartial Manager, he would unselfishly protect his men
from the trouble and ease the situation.

| have had chance to speak with Jerry’s staff and his subordinates and they all, without
hesitation, cooperated to my observation that Jerry was a caring man and a good boss to work with.
They said although Jerry is a very demanding Manager but they all said they felt safe and
comfortable to work under him and not necessary to worry been companied without substance
allegation.

|. from the bottom of my heart, no doubt Jerry is an honest man who is unselfishly to his
family, friends and colleagues. A good man to the society and | sincerely hope that he can released
soon and reunite with his family as soon as possible.

| am happy to assist more *

Your Faithfully,

LAU Wai-yip, Lavery.

 
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 3 of 24 PagelD# 640

ZA Max 2019.

 

 

The Honorable Judge Ellis
| Easton Distcick Coort
Alaandcia VA 22414

 

 

 

 

 

Dear Judge. Ellis,

 

 

have. Know Je ince. early JOM.
humo She minimom security OME LOD in ADC. Stace ouc
Pest meeting Mr. kee, ahead cot From the crood of the inmate
populstion., He cared himcel® with homili ty avid resDect Por

ener yone. vaneks and staff “ale Mr lee al ways has 4

 

 

 

 
 
 

__lrespeck inlats tone. and manner of speech ito never belittles

$ alks negatwely oc _ OSes profanity whom he Soeay s

 

 

My. Lee didnt shwe ans tatocmation abot Ws case with any
_ Lok us Fac quite some, time. th wasnt eon
News that he acunvt hed thak he had been 4 sckber in the
A ec \& te

wes ES we all jokieg ly. yeferred to fim as. eB (ae

Ack av acter umn O i\

and tke. our tokes instade, T was thee imnreSs ed - tho
Tay he uooid handle nectlers uo called him 4 traior, te
—_ lA Si ; ‘Tt SOc v F as vb. |
ithuct My. Lee to be called a traitor. We didnt steike
me. as the Syne rk hated the US. FT Fool there 1s more

 

 
  

   

  
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 4 of 24 PagelD# 641

 

to the Stary. Mv. Lag. Carries himself like a trve, officers
A men ot digenty, Nonor, di N\igemnce and respect. i ao
Hats because t observed Ne behav ne Cor manths. His,
Coom is a' av\ Ht : ONSis
bevore ObOO dau. He alwe avound

, \
the diabetics, Peoole wit court dates avid Peaole whe take
meds in rhe morning.

 

 

Mr, bee is alurus helorng others who are less Poctunate
physically Or fumtally ~ Ore eXample that comes te mind
regards an_ older Fthionan man me was_bollied us younger
ANercan au ould intimidate

man tor comissauy., and use the eldoy's PIN to make
phone cells. Mr. “ ee : af s : 3 Burst Asking the.
Ono oc J nN reesont
Aiplaman, Fatled fo wock, My. her inlormed A Seniec Deputy,
and thw bolly was moved of Pike biak T Pelt this couse
of action was approoriat.. and commendable on his pact.

We ck dvied to se. Contlicl resolution | avid wher that
akr- SS lov e orl

 

 

 

 

A nother ex amoly. ot Mr. bee's {a iS %

always the Fisk inmate to assist an indig ant inmate. who

Nosed some hygane products ov 2 litte extra Pood. te

would also explain the. ewe’ rules of th Facility and
aosist thom ith the one 4
the pevson's eee _ Me hoe would Soeak
to them with Kindnoss and cespect , This hohsufor showed
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 5 of 24 PagelD# 642

 

 

ne, he at _compassie on Foc his Pellow tren eg be
oie race or creed. wee

 

 

Tone. Bak y eXamole Bs Windus aA depoty OF Or 2 Bisetlas
UMs.. Fervow asad oan a Bor a task, My, bos | Was

_ always mek P available fo assist, regardless of
any fewark. a gamtly onthe paint crew and

WAS immed Nabble fo pick up the Slack oF an tue —

ovt works ¢ Uni a Leplacernem* Was. Poond.

 

 

 

 

 

 

= In all My boo 1's a pleasant ladividual to de bme with.
He. Kept a_posrtive ootlook and enconaged chor todo
he Sarre Haroun Wis actions te never Confronted enotlee
man negztively oe accosted anyowe. I strongly believe

My, Leo is a men of Solid moral character And Good
Values. Beat at gl aa esis Sa ge
a the see putt to Consider a lemment sentence based on bis
Nike of US Government service and his ongoing selfless __
—_Tesektone:. (Vir. Lee would be much better of F sen We Our
—________ secrety outside the walls, Sac bolas a lotto ober. No 7
ee he goos he ts the type of person te lewe a
tha tion aetinncitt Ms. tihan te: sated lp e
Sale of Wiis Family and OUr hae is retucned —
to the outs: sa worth <oonee thea Intec. Thonk You for

eciseis as paeeld Cons tefing mu request I SEN ero

_ “Best _
—_________ Tomi _([Yladappa_

Tei Phir

 

 

 

 

 

 

 

 

 

 
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 6 of 24 PagelD# 643

Chan Yeen Wai

July 7th, 2019
Your Honourable Judge T.S. Ellis 11],

My name is Peter Yeen Wai Chan and I am a brother of Caroline Yuen Ping Chan, Jerry Lee’s wife. |
write this letter to you hoping to inform you about Jerry’s good qualities and I hope you will consider
giving him a reduction of sentence.

When I was younger, I used to work as a clerk in both the private and civil sector. | am now 56 and ama
part-time worker at Pizza Hut. I may not eam much, but | am happy because { can at least be able to
provide for myself. To be honest I never thought I would get this far in life and I believe it was mostly
because of the positive influence of Jerry in my life that 1 am able to be the person | am today.

To explain, although I am now 56 years old, I actually only started working around 10 years ago. This is
because when I was still an adolescent, | had dropped out of high school and never completed my
education. it is not a topic J like to visit often, but [ dropped out because of mental illness. During those
times, I was often unhappy and found it difficult to have a reason to want to try hard in my studies and
live a meaningful life. As a result, | did not want to see people and especially not go to school. For almost
another 10 years, | did not do much and simply stayed at home and did not leave the house. As I got
closer to the age of 30, however, I started to feel a little more optimistic and wanted to attempt to get my
life back on track, so I set out to find a job. Unsurprisingly, because I had not completed high school
education, I had a hard time finding a good job. Eventually, | did manage to secure a small position as a
clerk, but I soon quit. Whenever I went in for my shift, I did not talk much because I was afraid of people
- which made it difficult to build relations with my coworkers - and | always felt like there were eyes
watching every move I made. It was as if they were all silently judging and shaming, me because this was
my first job even though | was already in my 40s. I thought maybe working and making friends just was
not meant to be for me.

I felt my opinion slowly changing, however, when my sister, Caroline, and her husband moved back to
Hong Kong around 10 years ago. My sister and her family settled down near my home and so they visited
me often. I was wary in the beginning, but as time went on I got to know Jerry better and realized he is
not a bad person. From what I could tell, Jerry is a very mature and stable man. He lives a healthy and
balanced lifestyle with his family and did not admire a luxurious life. He hardly spent expenses on
unnecessary materials and mostly invested in his two daughter’s education.

With a strong principle of mind, Jerry also did not care much about outer appearances and other people's
judging opinions of him. Simply, if he thought that the nature of something was good, he will do it
because it was a just thing to do. A personal example ! have experienced is how I collect paper waste and
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 7 of 24 PagelD# 644

would take it to a recycling shop in return for a little money. ! do not earn much money as a part-time
worker, So as a means to earn more money, I have taken to recycling waste paper. This kind of “job” is not
common for youth and working-age people to do because in Hong Kong, mostly only struggting elderly
men and women collect waste paper in the streets to earn money. As a result, it is not good for one’s
reputation and image to be caught carrying bulks of used paper in a public place. Regardless of such
possible gossip from neighbours, Jerry would still pack up his home paper and give it to me. He was not
afraid of the scrutiny and stares of the many estate receptionists and security he had to pass by. | believe
most people with some level of social status would not have done so.

Throughout the years, although | was reluctant to talk to outsiders, Jerry still made attempts to befriend
me and i slowly got over my fear of talking to people and my social anxiety gota little better. He changed
my opinion of people and made me believe that there are still some good and kind people out there. Jerry
made me want to try to pick myself up again. I think it would not be wrong of me to say that Jerry is my
first friend that I have had outside of my immediate family after dropping out of high school.

Jerry is now around the age of 55 and the older you become, the more valuable time becomes. I believe in
Jerry and that he will do good for society. ] sincerely hope that Your Honour will consider a lenient
judgement over Jerzy, and give more hope for the many who wish for Jerry to be well. Jerry has given me
a chance to improve and change myself for the better, so 1 hope you can bestow the same grace and mercy
upon him as he has done for me.

Sincerely,
pf
(ApL—

Chan Yeen Wai
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 8 of 24 PagelD# 645

July 19, 2019

Honorable T.S. Ellis III

Senior United States District Judge
Albert V. Bryan U.S. Courthouse
401 Courthouse Square
Alexandria, VA 22314

Dear Honorable Judge Ellis,
RE: Character Reference — Jerry Lee

I am writing in regards of Jerry Lee who will be appearing before you in court for criminal sentencing. The
purpose of this letter is to serve as a character reference on behalf of Jerry whom I have known as a brother in
law for 20 years.

During this time, Jerry was mostly living and working abroad on assignments eventually settling in Hong Kong.
We would meet face to face mostly during large family celebrations and gatherings during the holidays when
my wife and I were on vacation in Hong Kong. Although we had infrequent communication, Jerry is still a
great brother in law.

Jerry comes from a great family, has proudly served in the armed forces and US government. He’s of good
moral character, honest, loyal, and extremely considerate. Jerry physically is a large person, but he’s never
imposing. Rather he’s a supportive person who has the ability to see and understand things from another
person’s perspective. Consequently, he has great empathy for others.

Jerry is extremely loyal and dedicated to his family and spends time providing care and support for his elderly
parents.

Jerry is a good person. This is his first legal charge. Since I’ve known him for decades, I truly believe his
wrongful actions represent an aberration. He has demonstrated honesty, integrity, and fairness to all his family
and friends, Jerry is a loving father and husband with an abundance of positive qualities. Additionally, he has a
large and committed support system and if given leniency in this matter I am sure that he can emerge and do
even more positive things to compensate for his lapse of judgement.

Sincerely,

Lu ey
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 9 of 24 PagelD# 646

Dear Honorable Jude T.S. Ellis 1,

Date: 2™ July 2019

My name is Tong WONG. { am working in Securitas Security Service (Hong Kong} Limited which is the
contractor of Christie’s Hong Kong Limited and responsible for providing security service on monthly
basis. | have been assigned to attach to the Christie’s office in Alexandra House, Central.

Mr. Jerry LEE was the Security Director of Christie’s and responsible for the overall security work and
was my supervisor since April 2016. During the period, 1 found him was an honest, reliable, equity and
caring others. Last but not the least, he is a good man and a good boos.

Your Faithfully,

Se

Tong WONG.
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 10 of 24 PagelD# 647

Dated : 18" July, 2029

The Honorable Judge TS. Eilts ltt,
United States District Judge

C/O Edward B. Macmahon, Jr., PLC
107 East Washinton Street

P.O.Box 25

Middleburg, VA 20118

Your Honorable Judge,
Character Letter for Jerry Lee

! am CHEUNG Sze-lim and am a Hong Kong citizen. Having worked in the Hong Kong
Police Force for 37 years as a Senior inspector, | retired in 2013 and is now working in a local security
company as a Security Manager. | came to know Mr. Jerry Lee since my company contracted to
provide security services to the auction events of Christie’s Hong Kong in 2016. Mr. LEE was then the
Director for Security of Christie’s Hong Kong so | had the opportunity to work with him for planning
and supervising security issues for the consecutive 8-day auction events twice a year in Hong Kong.

Having worked with Mr. LEE for 3 years, | am impressed that Mr. LEE is a strict person
who has a strong responsibility towards his job. Being an overall supervisor for the security issues of
the auction event, he was always the first one coming on duty and the last one to leave the venue.
He is helpful to his counterparts and care the well-beings of his subordinates. On occasion, there
was some trouble customer trying to abuse the staff, he would not hesitate to come forward to assist.
He would not give way to unreasonable behavior but was considerate to human needs. During causal
talks, he frequently talks about his wife and two daughters. It shows that he loves his family and
feels pound of them.
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 11 of 24 PagelD# 648

Overall, | am impressed that Jerry is a good supervisor and a trust-worthy friend who is
wiling to render assistance to others. | am shock of knowing his conviction to the offence and believe
that he might commit the offence over too enthusiastic to help others. As he has pleaded guilty to
the offence, he is aware of his guilt and feels remorseful for his wrongdoings. As he has been
detained for quite a long time, he should have learned a bitter lesson. | urge your honor to consider
passing a lenient sentence to Jerry so that he can reunion with his family sooner.

Yours faithfully,

Jf
—<>
(CHEUNG Sze-lim)
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 12 of 24 PagelD# 649

Dear Honorable Judge T.S. Ellis IIE, Date: 17" July-2019

lam Tsz Wing NG, a 34 years old Hong Kong citizen. I was an employee of Christies Hong
Kong (HK) Limited from March 2015- July 2016 as the Assistant Security Manager
responsible for supporting daily security operations within the company.

I met Jerry LEE, at the later stage of my employment when he joined the Company in April
2016 as Security Director, Asia. He came across as a very supportive, approachable supervisor.
Though J hadn’t worked with him for long, Jerry was a fast learner, as | recal] he offered great
support to the operation for the company’s Spring Sale 2016 after joining the company for 2
months. While working with Jerry, ] found that he is very disciplined and professional.

{ had left the company since July after finding work with less traveling requirement, but ] have
also kept in contact with Jerry and the team for occasional lunch. To my understanding, he is
a responsible employee, supervisor, colleague, friend, husband, and is the main support to the
family both spiritually and financially.

! sincerely hope that he can retum to society and reunite with his wife and two daughters as
soon as possible. ] am willing to offer more information or assistance to Jerry’s situation if
needed, ,

Your Faithfully,

oP
ore ss

Tsz Wing NG
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 13 of 24 PagelD# 650

Dear Honorable Judge T.S. Eltis II, Date: 2™ July-2019

lam KWAN Wai-keung, Anthony, 59 years old, and is a citizen of Hong Kong. ] am the
Chief Operating Officer of the Hongdun Security Company based in Shanghai, China. In addition,
1 also responsible for the operation in Hong Kong office.

My security Company in China is responsible to provide security service to Christies
Shanghai and Beijing offices on regular basis. In September 2015, our Hong Kong office
successfully obtained the service contract and responsible for providing security service and
guards to the biyearly auction sale to Christies Hong Kong Ltd. In April 2016, 1 came to know
Jerry when he joined Christies and took up the job of Security Director, Asia, 1 have had chance
to meet him in Christies’ Shanghai office, Jerry gave me the impression that he is a gentleman
with full of sincere.

My contact to Jerry is largely based upon our working relationship both in Hong Kong and
China. I am observed that Jerry is a very kind and approachable individual, he is very devoted to
his work and without exception, every time he was the first man to arrive at the working place and
the last man to leave. He was very cared about his staff's wellbeing even they were working on
part time basis. On one occasion, he saw a group of security staff having lunch break ata staircase,
he thought this was not right and immediately arranged a room with tables and chairs for the
security staff to have their lunch. His generous quickly earned the applaud from the security staff
and his peers.

While working in Hong Kong for the biyearly sales, Jerry was in charge for taking care the
venue’s security which is almost three football fields in size and approximately 2000 odd visitors
on daily basis. During the sales period, I could see that he is a likeable person and welcomed by
his colleagues and people working around. Regarding the security deployment, Jerry would from
time to time to input his observation / advice and enrich the deployment and without exception, he
would emphasis the importance of the welfare of the security officers. The whole sales were last
nine days and | wanted to stress that the EQ management was essential and very important as
people might easily lost their temper when they were exhausted after long hours of work.
Noticeable, Jerry is a very good leader to manage his EQ and I have had never saw him lose his
temper and even shouted to anybody, in contrary, he was the man to ease those tensions arises on
the spot.

Although I do not have more information about Jerry’s family but | understand he is a good
father to his two-teenage daughter and beloved husband to his wife, Mrs. Lee.

[ am unquestionably agreed that Jerry is an excellent working partner, a kind gentleman to
everybody knowing him, a helpful staff to his colleagues and a hearten leader to all people worked
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 14 of 24 PagelD# 651

worked with him. I sincerely hope that he can retum to society and reunite with his wife and two
daughters as soon as possible.

I am happy to assist more

Your Faithfully,

Low

KWAN Wai-keung, Anthony.
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 15 of 24 PagelD# 652

To the Honorable Judge T.S.Ellis lil in respect of Mr. Jerry Lee
Dear Honorable Judge T.S.Ellis li,

My name is Thomas HO, | am currently carrying out the role as the Chief
Executive Officer of Hong Kong Hondun Security Consultancy Co. Ltd.

| am also the owner and founder of this security company.

My company has been offering the security support services to British
Christie Auction Company since 2015 until presently for all their auction
events in Hong Kong and valuable transit across from cities to cities in

China.

As one of the services providers for Christie, | became to know Mr. Jerry
Lee after he came on board to work in Christie as the Security Director in
late 2016. Since then Jerry has not become only my client as the direct
point of contact, but as a friend with whom from time to time, we shared
with each other what we came through in the security industry, the

resources and the network.

Jerry is an open minded person who has always been approachable and

friendly to everyone. He is in ee
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 16 of 24 PagelD# 653

clam but humorous.

During our previously routine daily work, Jerry had always displayed
high degree of professionalism and self disciplined. He could be
trusted as the source of advice and guidance amongst his peers and

team.

Best to my knowledge, Jerry is an U.S, citizen and has worked in various
Government Agencies prior to his full retirement. He is a cheerful
person and chatty , however, during our daily communication and work,
Jerry had never and ever disclosed any information which he worked

and gone through in U.S. Government.

| sincerely ask Honorable Judge T.S.Eilis III for your leniency when the
sentence is handed down to Jerry, who | truly believe has learnt a very

good lesson from what he has committed.

Thanks and best wishes i

|

Thomas HO, CFE Po

Chief Executive Officer

Hong Kong Hongdun Security Consultancy Company Ltd.

Rn TaLy 20
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 17 of 24 PagelD# 654

June 20, 2019
Dear Honorable Judge T.S. Ellis HI,

My name is Yue Pui Cheung and I have been Jerry Lee’s neighbor for 5 years. During the years I
have known him, I think he is a good man who contributes greatly to the community. Therefore I
want to write a letter to request for the early release of my good friend, Jerry Lee.

Jerry and I first started off as acquaintances who frequented the same gym. We later picked up
small talk and gradually became good friends. We bonded over shared interests and common
hobbies, and both as fathers of two children I felt like I could trust him and we would discuss
with each other any concems we had. Jerry and I would give each other advice no matter the
problem, whether it concerned work or family. In Jerry, I found a good confidant. More than a
good friend, he is also a positive addition to the community.

For example, during our gym sessions, people would ask him for advice and he willingly gave it.
He would also make sure that the gym was respected as he would always clean up the equipment
and encouraged others to do the same. I have also seen him hold doors for people, especially the
elderly and those with baby strollers. I know that he also regularly recycles, having run into him
at the recycling station of our apartment complex,

During the many years I have known him, I have witnessed many such small acts of kindness.
They were not forced, but rather come from his natural, good intentions. All in all, I believe he is

a good-natured man who values the wellbeing of his community and therefore it is my hope that
the court takes my letter into consideration and will give lenient sentencing for Jerry Lee.

Yours sincerely,

ud

Pui Cheung
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 18 of 24 PagelD# 655

Deu Judge Elly. a
by name is Frank Yen Ae l Was transferred

te Mexendrta Deterbin Center from DC. Cast pear

 

ard Lave knowin terry Lee Qin Urlember (20TF,
This my fost arrest and nechlers To Say Ls WA
vies’ scared ‘and urerried as & first Cime poe
Terry 8 puke to me like a guiding apyel, suppordrhy
throughout the transition ed. 9 hans Kf ae the be
ond don'bs ond offering me Lis commige ary Mem>
unconditionally, ee _
Dwer oe yest gtx moths | Tera. las continucel
- le Lenenstrated his generous ty, kindness and cheerful
. __peroonality lo otley peo . Os Seyera/ oct aseonds , Jerm,
: also stood up To pridon— balling be, _ordey 4 protect the
yours s and weaee. _ ee
tly J y would like be wb nt eke thd Ti berry das trul |
| earned the reg pe c¥ aud friendship prem fe teu pa mages wall

 

 

 

 

 

pre $47 guards . aol donor. i fenorn a werd’ wrdt weight

 

me little oa or Senbentt rg 2 ect BLON . Hoven y gecd

i plense “wttord Jerry om tal by _ opportunt to
reburn_B his family , av a product ive oe
member of the society ye a

 

 

 
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 19 of 24 PagelD# 656

20 June, 2019

Dear Honorable Judge TS. Ellis Ill,

My name is Fiona Mei Wah Chung, being the Financial Consultant of Jerry. | had
known him for 16 years. First as Financial consultant and late became friend to him
and his family including his wife and his father-in-law. He is a friendly, easy-going,
nice, sincere and caring person to me in these years.

He loves and cares about his family very much. Over the years, he had bought
sufficient insurance policies to provide protection and financial coverage to his family
members. He took up full responsibility for all family matters and let his wife has
sufficient time and attention to two daughters grown-up. Under this loving, caring,
joyful and harmony environment, they are healthy, joyful and smart young ladies

now.

Jerry is a good husband, father and son-in-law. He is now deeply regret to what he
had committed causing much injuries to so many people.

Your honor, | am asking for your leniency in sentencing him and plea that your
sentence be merciful and not punitive.

Yours Sincerely _

eae SS
MC
(“>

Fiona Mei Wah Chung
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 20 of 24 PagelD# 657

Judge Thomas Selby Ellis III,

Albert V. Bryan United States Courthouse,
401 Courthouse Square,

Alexandria, Vargina 22314,

United States of America

Auguest 7 2019

To : Honorable Judge Thomas Selby Ellis tl

Ref. : The case of Mr. Jerry, LEE Chun-shing

My name is Jeremy LO and | have been a longtime friend with Mr. Jerry LEE
and was also once his colleague. | should be most grateful if you would
consider the following statement when the captioned case is being judged:

| have being a friend of Mr. Jerry LEE since our childhood. At the school,
Jerry always had a distinction grading at the fields of study and conduct. As
far as | recall, he migrated to Hawaii at the age of 14. Being a good friend of
him, we of course kept a close contact by letters, at the era which has no
email or instant communication program.

There were gatherings for all friends at every occasion when he was back to
Hong Kong. We had a good chat since every time he shared his live at
Hawaii and expressed his admire on the system of the country. He started
to serve the US military after graduation from the school. Our contact did
not stop from it since he always told me the funny things at the military
service. On top of that, he constantly expressed his honor on having a
chance to serve and protect the country.

Our contact and gatherings became frequently since he went back to Hong
Kong in 2007. During the period of 2011 to 2013, | was hired at FTM
International Company, at which | had a good chance to closely work with
him. To the best of memory, he has a very good relationship with all
colleagues at this company and he shown sincere and generous character
all the times.
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 21 of 24 PagelD# 658

A special occasion | would like to mention. tt was about 1988, at the time of
serving the US military. He had a vacation and went back to Hong Kong. He
was wearing the US military uniform when he stepped out of the Hong

Kong Kai Tak Airport. His US military uniform attracted many eyeballs at the
Arrival Hall. However, he was very calm and appeared that he was proud of
the uniform and shown the love for his country from the bottom of his
heart.

Regarding his case, | puzzled and still feel unbelievable on the content at
the newspaper. Therefore, may | plea for your kind consideration to give the
most lenient on the sentence for this case.

Thank you for your attention.

Yours faithfully, ,

\ fe p)

Jeremy, LO King-chau
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 22 of 24 PagelD# 659

Judge Thomas Selby Ellis IU,

Albert V. Bryan United States Courthouse,
401 Courthouse Square,

Alexandria, VA 22314,

USA.

July 20, 2019

Honorable Judge Thomas Selby Ellis III,

RE : Jerry LEE Chun-shing

My name is King-kong CHUNG, a civil servant of Hong Kong Special
Administrative Government as the Manager (Systems) of Hong Kong
Film Archive. I have been a lifelong friend with of Jerry.

For me, Jerry is a truly patriot though he is a naturalized US citizen. I
deeply believe that he did not do anything to betray the United States of
America, a country he so love since his teenage.

Jerry left Hong Kong for America in 1979 when he is a teenage boy.
Since then, he went to Hong Kong for several times and we took this few
golden chances to chat with him. Every time he was talking about the
America, the key Founding Fathers such as Benjamin Franklin,
Alexander Hamilton, Thomas Jefferson, and George Washington, his eyes
are full of admiration and exciting. I even made laugh with him and said
that: Jerry, though you are not yet a US citizen, you look to be a truly
American. I still recall that once he said: I swear to serve the country no
matter what I do in one day and I am so honorable under the star stripe
flag. That’s why J was not surprised to know that he joined the U.S. Army
though he did not reach the statutory age. After the army services, his
brother told me that Jerry continued to serve the Country. Again, I was
not surprised for that since I believed that it was another clear evidence
for his enduring love for serving this country.

Since then, the numbers of our gathering was reduced. It may be
attributed to the sensitive nature of his work. However, one thing not
changed is his long lasting love for America. Every time we debated
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 23 of 24 PagelD# 660

which country is the best in this world? Which country is the most
democratization? He won all debates and of course the answer is the
America. To be honest, he sometimes won the debates with strong and
sound justification but the most of times he won it by his strong body.
Sometimes I think the Jerry should have been given a chance serving the
current US government in view of his patriotic mind and soul.

Jerry is a good and honest man. He loves his family and country. He is
honest to his family and all friends. At Jerry’s case, I thought he had done
something inappropriate and misconduct. I would like to see him for
learning something for this experience and move forward with his life. I

believe that an extended prison term will serve as a tremendous hardship
for his family and wife, especially his old and illness parent.

Thank you all in advance for your help and your support to Jerry in this
important time.

Respectfully yours,

ce

King-kong (HUNG
Case 1:18-cr-00089-TSE Document 185-2 Filed 11/18/19 Page 24 of 24 PagelD# 661

Date : 30 June, 2019.

To: The Honorable T.S. Ellis fH, Siu-Fong Chan,

United States District Judge.

Your Honor,

Re : Character reference for Mr. Jerry C.S, Lee

I am a retired trading office clerk and a law abiding citizen of Hong Kong.

Mr. Jerry Lee’s parents have informed me about their son’s criminal charges. Despite the
circumstances, I am more than willing to endorse on Mr. Jerry Lee’s good character.

I have known Mr. J Lee for over 40 years as he is my cousin, we met over family gatherings
whenever he was in Hong Kong.

Through the years I have known Mr. Lee, he has shown great commitment to his career, but at the
same time kept it confidential. He manages his family and social matters in a decent and prudent
manner, I was only made aware he was a former US government official through his parents (my
uncle and aunt) and he never mentioned anything about his work in all occasions, even after he
moved back to Hong Kong with his family. He has been friendly, honest and humble amongst
friends and family.

To the best of my knowledge, he is a caring son, loving father and a loyal husband who always put
his family as a priority. Jerry maintains a strong and harmonious bond with his family, parents and
brother and sisters. In the present difficult time, his brother and sisters provide him with the
necessary supports, both financially and spiritually. I understand the seriousness of his charges, but
he is the sole breadwinner for his family and is much needed at home to support his daughter’s
education, I respectfully request you take these into your judgement and consider how devastating
Mr. Lee’s charges would be to my ageing uncle and aunt.

Yours sincerely,
